Citation Nr: 9911250	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-49 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right tibia.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied the veteran's claim of entitlement to an increased 
evaluation for residuals of a fractured right tibia.


REMAND

Service connection for residuals of a fractured right tibia 
was granted in a July 1973 rating decision, and a 10 percent 
evaluation was assigned.  Pursuant to the veteran's April 
1996 claim for an increased evaluation, the RO, in an August 
1996 rating decision, increased the veteran's disability 
rating to 20 percent.  The veteran then perfected this 
appeal.  The 20 percent disability rating remains in effect 
and is the subject of this appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Upon review of the veteran's claims file, the Board is struck 
by the procedural inadequacies contained therein.  
Specifically, the Board notes that the veteran requested an 
RO hearing when he submitted VA Form 21-4138 (Statement in 
Support of Claim), received by the RO in October 1996.  The 
Board also notes that the veteran, in his substantive appeal 
(dated in October 1996), then requested a travel board 
hearing, should the need remain after his RO hearing.  
Further, although a November 1996 Report of Contact indicates 
that the veteran wished to postpone his RO hearing until 
after his VA examination, the record fails to show that such 
a hearing was ever scheduled.  However, the record does 
indicate that the veteran was afforded a VA examination in 
November 1996.

Additionally, the Board finds no record of the referenced 
notice to the veteran, as to a September 1997 VA orthopedic 
examination.  In this respect, the RO administratively noted, 
in June 1998, that it had been informed that the veteran had 
failed to show for the scheduled September 1997 VA 
examination.  The RO also noted that the location of the 
veteran was unknown and that, due to the unavailability of 
the veteran, his claim was canceled.  Subsequently, in a 
December 1998 supplemental statement of the case, the RO 
indicated that correspondence informing the veteran of the 
September 1997 VA examination had been sent to the veteran, 
at his last address of record.  The RO also stated that there 
was no indication of returned mail due to incorrect address 
or inability to deliver mail, evidence that the veteran had 
not been informed of the September 1997 VA examination.  
Here, the Board reiterates that review of the record fails to 
support the RO's administrative notations as to its 
procedural actions.

As such, pursuant to VA's duty to assist the veteran in 
development of facts pertinent to his claim and in order to 
ensure compliance with due process requirements, the issue of 
entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right tibia will not be decided 
pending a REMAND for the following actions:

1.  The RO should contact the veteran's 
service organization (State of Hawaii, 
Office of Veterans' Services), in order 
to determine if there is additional 
information on file as to the veteran's 
current mailing address, etc.  Afterward, 
the RO should attempt to contact the 
veteran at his last known address or 
telephone number.  Specifically, the RO 
should ask the veteran to clarify his 
hearing request and inform the veteran of 
the need to schedule a VA orthopedic 
examination.  The RO should also stress 
to the veteran the importance of a 
response as to these two developmental 
actions and the procedural consequences 
should he fail to respond.  See 38 C.F.R. 
§ 3.655 (1998).  The applicable response 
time should be allowed.

2.  If a response is received from the 
veteran as to one or both of these 
matters, the RO should then take the 
appropriate actions warranted, i.e., 
schedule the requested hearing and/or VA 
orthopedic examination.  After such 
development, the RO should then review 
the veteran's claim and consider all 
pertinent law and regulations, in light 
of this additional development.  If the 
veteran's claim then remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of the action taken and the 
reasons and bases for such action.

If no response is received from the 
veteran and his claim thus remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of the 
procedural actions taken on the veteran's 
claim and the applicable regulations 
which permit VA to decide the 
claim based on the current evidence of 
record.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  However, the Board 
does wish to stress that if the veteran wishes help in this 
instance, he cannot and should not passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, it 
is to the veteran's benefit to keep the RO informed as to his 
current contact information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


